21-cv-00119-NGG-VMS Document 11 Filed 03/29/21 Page 1 of 1 Page

        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK

        LUC BURBON AND ON BEHALF OF ALL
        OTHER PERSONS SIMJLARLY SITU ATED,                       Case No. I :20-cv-00119-NGG-VMS

                                Plaintiffs,
                                                                 STIPULATION OF DISMISSAL
                        V.                                       WITH PREJUDICE

        IDEAL INDUSTRIES, INC.,

                                Defendant.


                 Pursuant to Federal Rule of Civil Procedure 4l(a)(l)(A)(ii), Plaintiff Luc Burbon

        ("Plaintiff') and Defendant Ideal Industries, Inc. ("Defendant"), by and through Plaintiff's

        undersigned counsel and Defendant's undersigned counsel, hereby stipulate and agree that this

        action shall be DISMISSED WITH PREJUDICE. Each party shall bear its own costs, expenses,

        and attorney's fees.

        Dated: New York, New York
               March'?], 2021

        SEYFARTH SHAW LLP                                   THE MARKS LAW FIRM, P.C.
                                                                  j ~ ·•· . ·
                                                            By V
        By~~--F-t"---------
           S
           6 8th Avenue, 32nd Floor
                                                              BradlyG_       ~,Rsq.
                                                              175 Varick Street, Third Floor
           New York, NY 10018                                 New York, NY 10014
           Telephone: (212) 218-5547                          Telephone: (646) 770-3775
           Attorneys for Defendant                            Attorneys for Plaintiff
           Ideal Industries, Inc.                             Luc Burbon


                                                  SO ORDERED.

                                                  /s/ Nicholas G. Garaufis
                                                  Hon. Nicholas G. Garaufis
                                                  Date: March 29, 2021
        67995187v.l
